ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_08_EN.txt. 446



              DECLARATION OF JUDGE DONOGHUE



   1. In contentious cases, the Court settles disputes between States (Arti-
cle 36, paragraph 2, and Article 38, paragraph 1, of the Statute of the
Court). When the Court ﬁnds the absence of a dispute in respect of a claim
contained in an application, the consequence is dismissal of the claim.
However, the Statute of the Court does not deﬁne the term “dispute”.
Instead, the meaning of that term has been developed in the jurisprudence
of this Court and its predecessor. Thus, the sound administration of justice
calls for clarity in the criteria that the Court applies in determining whether
there is a dispute and for consistent application of those criteria.
   2. Beginning with the case concerning Application of the International
Convention on the Elimination of All Forms of Racial Discrimination
(Georgia v. Russian Federation) (Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), pp. 81-120, paras. 23-114), and continuing
through the case concerning Questions relating to the Obligation to Pros-
ecute or Extradite (Belgium v. Senegal) (Judgment, I.C.J. Reports
2012 (II), pp. 441-445, paras. 44-55) and the case concerning Alleged Vio-
lations of Sovereign Rights and Maritime Spaces in the Caribbean Sea
(Nicaragua v. Colombia) (Preliminary Objections, Judgment, I.C.J. Reports
2016 (I), pp. 26-34, paras. 49-79), the Court’s inquiry into the existence
of a dispute has been more exacting than it had been in the earlier juris-
prudence of the Court and its predecessor. In my consideration of the
Application in the present case, I have been guided by the reasoning of
the Court in these recent cases, thus promoting procedural consistency.
   3. As is well known, a dispute is “a disagreement on a point of law or
fact, a conﬂict of legal views or of interests” (Mavrommatis Palestine
Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11)
between two States. A dispute exists only if “the claim of one party is
positively opposed by the other” (South West Africa (Ethiopia v. South
Africa ; Liberia v. South Africa), Preliminary Objections, Judgment,
I.C.J. Reports 1962, p. 328). The existence (or not) of a dispute is “a mat-
ter for objective determination by the Court” (paragraph 36 of today’s
Judgment).
   4. Direct diplomatic exchanges between the parties prior to the ﬁling
of an application can provide clear evidence of one party’s opposition to
the other party’s claim against it. There were no such exchanges in the
present case, so the Marshall Islands asserts the existence of a dispute by
relying on two key propositions. The ﬁrst is the contention that the state-
ments of parties during proceedings, taken alone, can suﬃce to demon-
strate an opposition of views in respect of the claim underlying an
application. The second proposition, on which the Marshall Islands
places greater emphasis, is that the Court can infer the existence of a dis-

195

447       nuclear arms and disarmament (decl. donoghue)

pute in the present case from the juxtaposition of the Marshall Islands’
statements in multilateral fora, on the one hand, with the Respondent’s
conduct, on the other hand. I submit this declaration in order to com-
ment on each of these points.
   5. To support its contention that opposing statements of parties in
proceedings before the Court (and thus after the application) can suﬃce
to establish the existence of a dispute, the Marshall Islands relies in par-
ticular on three Judgments of the Court (see paragraph 50 of today’s
Judgment). Of these, the Judgment in the case concerning the Application
of the Convention on the Prevention and Punishment of the Crime of Geno-
cide (Bosnia and Herzegovina v. Yugoslavia) provides the strongest sup-
port for the position of the Marshall Islands, because the Court there
invoked statements in the proceedings in that case to support its conclu-
sion that a dispute between the parties “persist[ed]”, without citing
any speciﬁc evidence that a dispute existed prior to the Application
(Preliminary Objections, Judgment, I.C.J. Reports 1996 (II), pp. 614-615,
paras. 27-29). However, in its subsequent Judgments (see cases cited in
paragraph 2 above), the Court has not found the existence of a dispute
based solely on the parties’ statements in Court, but instead has adhered
to the principle that the evidence must show that a dispute existed as of
the date of an application, as it does today. This principle is sound. An
application in a contentious case initiates proceedings to settle a dispute
that is “submitted to [the Court]” (Article 38, paragraph 1, of the Statute
of the Court). It is not a means to elicit a respondent’s opposing views in
order to generate a dispute during those proceedings.


   6. I turn next to the Marshall Islands’ contention that the Court should
infer the existence of a dispute from the juxtaposition of the Marshall
Islands’ statements with the Respondent’s conduct. With regard to this
proposition, I oﬀer some observations about the recent cases before the
Court in which the respondent sought dismissal of the applicant’s claims
due to the absence of a dispute. In these cases, the Court has examined
the content and context of statement(s) made by one party prior to the
application, in comparison with any reaction by the other party, in order
to determine whether there was, prior to the application, a diﬀerence of
views on the matter that would later be presented to the Court in the
application. Although the Court has used various formulations to describe
its inquiry and, of course, the facts of each case diﬀer, I see a great deal
of consistency in the objective standard that the Court has applied to
scrutinize the evidence presented to it.

   7. In the case concerning Application of the International Convention on
the Elimination of All Forms of Racial Discrimination (Georgia v. Russian
Federation), the Court stated that exchanges between the parties must
refer to the subject-matter of the claim made in the application “with
suﬃcient clarity to enable the State against which [that] claim is made

196

448       nuclear arms and disarmament (decl. donoghue)

to identify that there is, or may be, a dispute with regard to that subject-
matter” (Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 85,
para. 30). It found a dispute to exist (as of August 2008), taking into
account claims that the Applicant made directly against the Respondent,
which were denied by the Respondent, in the United Nations Security
Council (ibid., pp. 118-119, para. 109 and p. 120, para. 113). In the case
concerning Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal), the Court found that diplomatic correspondence in
which the Applicant set out its allegations that the Respondent had
breached a treaty suﬃced to establish the existence of a dispute as to the
Applicant’s claim of treaty breach by the Respondent. By contrast, the
Court concluded that there was no dispute between the parties in respect
of violations of customary international law that were also alleged in that
Application, because there had been no mention in diplomatic correspon-
dence between the parties of this claim. “Under those circumstances, there
was no reason for Senegal to address at all in its relations with Belgium the
issue of the prosecution of alleged crimes of Mr. Habré under customary
international law.” (I.C.J. Reports 2012 (II), p. 445, para. 54.) When the
Court concluded that there was a dispute concerning Colombia’s alleged
violation of Nicaragua’s rights in maritime zones in the case concerning
Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
bean Sea (Nicaragua v. Colombia), it observed that, in light of public
statements by the highest representatives of the two States, the Respon-
dent “could not have misunderstood” the position of the Applicant (Pre-
liminary Objections, Judgment, I.C.J. Reports 2016 (I), p. 33, para. 73).
   8. The Court’s reasoning in these recent Judgments carries forward to
the approach that the Court takes today. The essential question is not
whether the Respondent knew of statements made by the Applicant ; we
can assume such knowledge, for present purposes. Instead, the Court
asks whether the Applicant’s statements referred to the subject-matter of
its claim against the Respondent — i.e., “the issue brought before the
Court” in the Application — with suﬃcient clarity that the Respondent
“was aware, or could not have been unaware”, of the Applicant’s claim
against it (paragraphs 38 and 48 of today’s Judgment). If so, there would
have been reason to expect a response from the Respondent, and thus,
even in the absence of an explicit statement of the Respondent’s opposi-
tion to the claim, there would have been a basis for the Court to infer
opposition from an unaltered course of conduct. For the reasons set forth
in the Judgment, however, the statements on which the Marshall Islands
relies did not set out the Applicant’s claim against the Respondent with
suﬃcient clarity to allow the Court to draw such an inference. Accord-
ingly, as of the date of the Application, there was no opposition of views,
and thus no dispute, in respect of the claims against the Respondent con-
tained in the Application.

                                           (Signed) Joan E. Donoghue.


197

